Citation Nr: 0423371	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to March 4, 1999, 
for the grant of service connection for hepatitis C.

2.  What evaluation is warranted for hepatitis C from March 
4, 1999?



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION
The veteran served on active duty form April 1975 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The issue of an initial compensable rating for hepatitis C 
being remanded is addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for hepatitis C, was received by the RO on March 
4, 1999.

2.  An August 2002 rating decision effectuated a Board 
decision that granted service connection for hepatitis C, and 
assigned an effective date of March 11, 1999.

3.  An October 2002 rating decision changed the effective 
date for the grant of service connection to March 4, 1999.




CONCLUSION OF LAW

The criteria for an effective date prior to March 4, 1999, 
for a grant of service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  38 U.S.C.A. § 5103.  Under VA General Counsel 
Opinion 8-03, however, 38 U.S.C.A. § 5103(a) "does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  
VAOPGCPREC 08-03; 69 Fed.Reg. 25180 (2004).  The Board is 
bound by this opinion.  38 U.S.C.A. § 7104 (West 2002).

Moreover, the record reflects that the veteran was provided 
with correspondence relative to VA's duty to assist, notice 
of the rating decision from which the current appeal 
originates, and a statement of the case.  Through these 
documents the veteran was notified of the issue addressed, 
the evidence considered, the decisions reached, the pertinent 
law and regulations, evidence needed to support his claim, 
and the reasons and bases for the decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction or 
regional office (RO) decision on a claim for VA benefits, 
even if the claim and initial unfavorable adjudication 
occurred prior to the effective date of the VCAA.  

The veteran submitted his current claim in March 1999.  In 
October 2001, the RO provided preadjudication notice 
consistent with the VCAA and the decision that is currently 
on appeal was not rendered until August 2002.  In view of the 
foregoing, and the binding opinion of the VA General Counsel 
the timing of the notice was consistent with the requirements 
of law.

With regard to the duty to assist, VA took appropriate steps 
to obtain all medical records identified by the veteran 
relevant to his claim of service connection for hepatitis C.  

As indicated above, reasonable efforts were made to notify 
and assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefits sought, therefore, no 
adequate basis for a remand exists.  To do so would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Based on the foregoing, the veteran is 
not prejudiced by the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   

Analysis

From the outset, the Board notes that the facts of this case 
are not in dispute.  On March 4, 1999, the RO received an 
application for disability compensation for hepatitis C.  
Evidence indicates that the veteran underwent knee surgery in 
April 1985.  In an October 2002 rating decision, the RO 
granted service connection for hepatitis C with an effective 
date of March 4, 1999.  

The veteran contends that service connection should have been 
granted back to when he was first diagnosed in 1992.  In his 
notice of disagreement he states that he visited the VA in 
Altoona after he was diagnosed and was told that the burden 
of proof laid with him to prove that he contracted the 
disease from the operation.  The veteran argues that since 
the capability to detect hepatitis C did not exist in the 
1980s, he did not pursue his claim.  Several years later, he 
discovered that VA was granting service connection for 
hepatitis C and initiated a claim at that time.

Except as otherwise provided, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of an application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

For disability compensation and specifically, direct service 
connection, the effective date to be assigned will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (emphasis 
added).  Any communication or action that demonstrates an 
intent to apply for an identified benefit may be considered 
an informal claim. 38 C.F.R. § 3.155(a).  When determining 
the effective date of an award of compensation benefits, the 
Board is required to review all the communications in the 
file that could be interpreted to be a formal or informal 
claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).

In the present case, even if the veteran's assertion that he 
was given inaccurate information by a VA employee about the 
burden of proof in establishing a claim, there is still no 
legal basis for allowing an earlier effective date for the 
veteran's claim.  The veteran's assertion is construed as a 
claim for relief on grounds of equitable estoppel.  That is 
to say, the Board takes the veteran to be arguing that, 
because VA previously misinformed him about the operation of 
the law pertaining to eligibility for compensation, and 
because he relied on that misinformation to his detriment, 
the government should now be precluded from denying the 
benefit in question.  The Court, however, has held that 
"erroneous advice given by a government employee cannot be 
used to [prevent] the government from denying benefits."  
Shields v. Brown, 8 Vet. App. 246, 351 (1995); McTighe v. 
Brown, 7 Vet. App. 29, 20 (1994).

Moreover, notwithstanding the theory of equitable estoppel, 
nothing in the record supports the finding that an earlier 
effective date is warranted.  In particular, there is no 
evidence that a claim, informal or otherwise, was received by 
the RO prior to the claim received on March 4, 1999.  
Notably, the veteran is not asserting that an earlier written 
claim was submitted.

Although the veteran contends he visited a VA office in 
Altoona in 1992 after he was diagnosed with hepatitis C, that 
visit cannot be considered claim because nothing claiming 
entitlement to a benefit was reduced to writing.  Even if he 
initially indicated that he wanted to file a claim, verbal 
assertions are insufficient to establish an intent to file a 
claim.  Furthermore, in his notice of disagreement, the 
veteran indicated that he decided not to file a claim at that 
time.  

The provisions of 38 U.S.C.A. § 5101(a) mandate that a 
specific claim must be filed in order for any type of benefit 
to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  In Brannon v. West, 12 Vet. App. 32, 34-35 
(1998), the Court defined a claim as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit," and held that for an original claim for benefits, 
the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  In sum, in 
light of Brannon, there is no credible evidence that the 
veteran made a claim of entitlement to service connection for 
hepatitis C prior to the claim received on March 4, 1999.  
Thus, the Board finds that the veteran did not submit any 
written communication expressing intent to apply for service 
connection for such benefits until that date.  Accordingly, 
March 4, 1999, shall be the effective date of award of 
service connection for a hepatitis C.

As a matter of law, the effective date cannot be earlier than 
the date of the written claim of entitlement to service 
connection for hepatitis C, inasmuch as the claim was first 
filed well over a year after the veteran was separated from 
service.  Where the law and not the evidence is dispositive, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than March 4, 1999, 
for the grant of service connection for hepatitis C is 
denied.


REMAND

The veteran is in disagreement with the initial 
noncompensable rating assigned for hepatitis C.  He indicated 
during January 2002 VA examination that he did not have any 
symptoms; however, he now asserts that he suffers from active 
pathology.  Accordingly, in order to evaluate the nature and 
current extent of any disability as accurately as possible, 
the veteran should be scheduled for an examination.

The RO is reminded that the issue should be considered under 
the holding in Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
hepatitis C since March 1999.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at procuring 
any medical records must be documented in 
writing.  The veteran and his 
representative should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes notice that the appellant should 
submit any pertinent evidence in his 
possession that has not been previously 
submitted.   

3.  Upon completion of the development 
described above, the veteran must be 
afforded an appropriate examination to 
ascertain the nature and severity of 
hepatitis C.  The claims folder must be 
provided to and reviewed by the 
physician.  All tests or studies 
necessary to make this determination 
should be ordered.  The physician should 
conduct the examination in accordance 
with the latest AMIE worksheet for 
hepatitis C.  All findings should be 
reported in detail.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of the 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



